August 13, 2007 For Immediate Release Contacts: Mike O’Brien Rhonda Smith Corporate Communications Capital Markets Relations 703-709-6709 703-709-6895 mike.obrien@nrucfc.coop rhonda.smith@nrucfc.coop NRUCFC Releases Anticipated FY07 Results August 13, 2007 Herndon, VA - National Rural Utilities Cooperative Finance Corporation (“the Company”) announced today its anticipated unaudited earnings for the year ended May 31, 2007. Based on these results, the Company was in compliance with all debt covenants for its outstanding securities and committed revolving lines of credit at May 31, 2007. The Company also announced today that it will be restating certain financial statements, including those for the years ended May 31, 2006 and 2005 and the quarters ended August 31, 2006 and 2005, November 30, 2006 and 2005, February 28, 2007 and 2006 and May 31, 2006. These financial statements will be restated in the Company’s Form 10-K for the year ended May 31, 2007. CFC expects to file its Form 10-K for FY07, reflecting the preliminary results listed here, on or before August 29, 2007. In announcing the FY07 results, the Company’s Governor and CEO Sheldon C. Petersen said, “We are pleased with the Company’s positive operating results for the period ending May 31, 2007. In addition to meeting our financial performance targets, the quality of our loan portfolio improved, as reflected in our members’ strong financial results. We also resolved a significant troubled credit using allocated reserves and we expanded the array of capital sources available to CFC for funding our members’ credit needs.” In reporting its anticipated FY07 financial condition and results of operations, the Company also presents its adjusted financial results that exclude the non-cash impacts of derivative and foreign currency accounting. These adjusted results form the basis for the Company’s own internal analysis and are used for the purposes of covenant compliance on its revolving credit agreements. Reconciliations of the non-GAAP measures to the related GAAP measures are presented in the tables following the unaudited consolidated statement of operations below. Net Income. The Company anticipates net income for the year of $12 million, a reduction of $84 million from the prior year.The Company’s adjusted net income was $108 million, an increase of $12 million or 12% over the prior year. (more) Interest Income. Interest income is expected to be $1,054 million, an increase of 4.6% over the prior year.That will result in net interest income for the year of $57 million, an increase of 78% over the prior year.Adjusted net interest income is expected to be $144 million, an increase of $31 million or 27% over the prior year. TIER. Based on these results, the times interest earned ratio (“TIER”) for fiscal year 2007 was 1.01, compared to 1.10 for the prior year.The adjusted TIER for fiscal year 2007 was 1.12, a slight increase over the adjusted TIER of 1.11 for the prior year. The formula for calculating TIER and adjusted TIER is reflected in the reconciliation tables below. Debt to Equity. The debt to equity ratio was 25.13 to 1 at May 31, 2007, a slight increase compared to 23.42 to 1 at the prior year-end.The adjusted debt to equity ratio was 6.37 to 1, an increase over the adjusted debt to equity ratio for the prior year of 5.97 to 1. Loan Loss Allowance. The loan loss allowance was $562 million at May 31, 2007 representing 3.10% of total loans outstanding compared to $611 million and 3.33% of total loans outstanding at May 31, 2006.The decrease to the loan loss allowance at May 31, 2007 was due to the recovery of $7 million during the year, reflecting improving credit fundamentals and cash collections on non-accrual loans and a write-off of $44 million for the settlement of litigation related to a non-performing loan, the full amount of which had been reserved for in the loan loss allowance. Loans Outstanding. At May 31, 2007, total loans outstanding were $18,128 million, a slight decrease from $18,361 million at the prior year-end.The primary reason for the decrease was the sale of $366 million of distribution loans in February 2007.The loans were sold at par in a securitization transaction that qualified as a true sale under SFAS 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. “During FY07, CFC once again turned in a strong performance,” said CEO Petersen. “We believe that the $108 million of net income adjusted to exclude the non-cash items reflects the true core strength of our operations. When adjusted for non-cash items, adjusted net income increased by 12% to $108 million and the resulting adjusted TIER of 1.12 exceeded our target of 1.10. This will mark the 25th consecutive year that CFC has met or exceeded its adjusted TIER target of 1.10.The Company continued to generate cash flow sufficient to meet all debt service requirements and was in compliance with all financial covenants at May 31, 2007.During fiscal year 2007, we completed the sale of $366 million of distribution loans, at 100% of the outstanding principal balance, demonstrating the strength of the loan portfolio based on the underlying strength of the rural electric systems.” National Rural Utilities Cooperative Finance Corporation is a not-for-profit finance cooperative that serves the nation’s rural utility systems, the majority of which are electric cooperatives and their subsidiaries. With more than $18 billion in assets, National Rural provides its member-owners with an assured source of low-cost capital and state-of-the-art financial products and services. (more) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) For the Years Ended May 31, 2007, 2006 and 2005 (Unaudited) 2007 2006 (As restated) 2005 (As restated) Interest income $ 1,054,224 $ 1,007,912 $ 1,030,853 Interest expense (996,730) (975,936) (942,033) Net interest income 57,494 31,976 88,820 Recovery of (provision for) loan losses 6,922 (23,240) (16,402) Net interest income after provision for loan losses 64,416 8,736 72,418 Non-interest income: Rental and other income 1,533 2,398 5,645 Derivative cash settlements 86,442 80,883 78,287 Results of operations of foreclosed assets 9,758 15,492 13,024 Gain on sale of building and land - 43,431 - Total non-interest income 97,733 142,204 96,956 Other non-interest expense: Salaries and employee benefits (33,817) (31,494) (29,417) Other general and administrative expenses (18,072) (20,595) (19,459) Recovery of guarantee liability 1,700 700 3,107 Derivative forward value (79,281) 28,805 25,849 Foreign currency adjustments (14,554) (22,594) (22,893) Loss on sale of loans (1,584) - - Total non-interest expense (145,608) (45,178) (42,813) Income prior to income taxes and minority interest 16,541 105,762 126,561 Income taxes (2,396) (3,176) (1,518) Income prior to minority interest 14,145 102,586 125,043 Minority interest, net of income taxes (2,444) (7,089) (2,540) Net income $ 11,701 $ 95,497 $ 122,503 Non-GAAP Financial Measures For the purpose of internal analysis and for covenant compliance under its revolving lines of credit, the Company adjusts its financial measures to exclude the non-cash impacts of Statement of Financial Accounting Standards (“SFAS”) 133, Accounting for Derivative Instruments and Hedging Activities, as amended and SFAS 52, Foreign Currency Translation. The following tables reconcile the difference between the GAAP measures of interest expense, net interest income, income prior to income taxes and minority interest, net income prior to the cumulative effect of change in accounting principle and TIER with the related adjusted measures for the years ended May 31, 2007 and 2006. 2007 2006 (in thousands) Interest expense $ (996,730 ) $ (975,936 ) Adjusted to include: Derivative cash settlements 86,442 80,883 Adjusted to interest expense $ (910,288 ) $ (895,053 ) Net interest income $ 57,494 $ 31,976 Adjusted to include: Derivative cash settlements 86,442 80,883 Adjusted net interest income $ 143,936 $ 112,859 Income prior to income taxes and minority interest $ 16,541 $ 105,762 Adjusted to exclude: Derivative forward value 79,281 (28,805 ) Foreign currency adjustments 14,554 22,594 Adjusted income prior to income taxes and minority interest $ 110,376 $ 99,551 Net income prior to cumulative effect of change in accounting principle $ 11,701 $ 95,497 Adjusted to include: Minority interest net income 2,444 7,089 Adjusted to exclude: Derivative forward value 79,281 (28,805 ) Foreign currency adjustments 14,554 22,594 Adjusted net income $ 107,980 $ 96,375 TIER using GAAP financial measures is calculated as follows: Interest expense + net income prior to cumulative TIER effect of change in accounting principle Interest expense Adjusted TIER is calculated as follows: Adjusted TIER Adjusted interest expense+ adjusted net income Adjusted interest expense 2007 2006 TIER 1.01 1.10 Adjusted TIER 1.12 1.11 The following tables reconcile the debt to equity ratio calculated with GAAP results with the non-GAAP measure of adjusted debt to equity presented by the Company at May 31, 2007 and 2006. (in thousands) 2007 2006 Liabilities $ 17,843,151 $ 18,373,319 Less: Derivative liabilities (71,934 ) (85,198 ) Foreign currency valuation account - (244,955 ) Debt used to fund loans guaranteed by RUS (255,903 ) (261,330 ) Subordinated deferrable debt (486,440 ) (636,440 ) Subordinated certificates (1,381,447 ) (1,427,960 ) Adjusted liabilities $ 15,647,427 $ 15,717,436 Total equity $ 710,041 $ 784,408 Less: Prior year cumulative derivative forward value and foreign currency adjustments (225,849 ) (225,730 ) Current period derivative forward value 79,744 (22,713 ) Current period foreign currency adjustments 14,554 22,594 Accumulated other comprehensive income (12,204 ) (13,208 ) Subtotal members' equity 566,286 545,351 Plus: Subordinated certificates 1,381,447 1,427,960 Subordinated deferrable debt 486,440 636,440 Minority interest 21,989 21,894 Adjusted equity $ 2,456,162 $ 2,631,645 The leverage and debt to equity ratios using GAAP financial measures are calculated as follows: Debt to equity ratio Liabilities Total equity The adjusted leverage and debt to equity ratios are calculated as follows: Adjusted debt to equity ratio Adjusted liabilities Adjusted equity 2007 2006 Debt to equity ratio 25.13 23.42 Adjusted debt to equity ratio 6.37 5.97 # # #
